              Case 2:19-cv-01662-MLP Document 12 Filed 08/12/20 Page 1 of 14



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ANDRE A.,

 9                             Plaintiff,                   Case No. C19-1662-MLP

10          v.                                              ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                             Defendant.

13
                                        I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of his application for Supplemental Security Income
15
     Benefits. Plaintiff contends the administrative law judge (“ALJ”) erred in assessing the medical
16
     opinion evidence. (Dkt. # 10 at 1.) As discussed below, the Court AFFIRMS the Commissioner’s
17
     final decision and DISMISSES the case with prejudice.
18
                                            II.   BACKGROUND
19
            Plaintiff was born in 1972, has a GED, and has no past relevant work history. AR at 18,
20
     22. Plaintiff was last gainfully employed in 1994. Id. at 257-59.
21
            On August 8, 2016, Plaintiff applied for benefits, alleging disability as of January 2,
22
     2000. AR at 13. Plaintiff’s applications were denied initially on November 15, 2016, and on
23
     reconsideration on January 11, 2017, and Plaintiff requested a hearing. Id. After the ALJ



     ORDER - 1
                  Case 2:19-cv-01662-MLP Document 12 Filed 08/12/20 Page 2 of 14



 1   conducted a hearing on May 18, 2018, the ALJ issued a decision finding Plaintiff not disabled.

 2   Id. at 14.

 3             Utilizing the five-step disability evaluation process, 1 the ALJ found:

 4             Step one: Plaintiff has not engaged in substantial gainful activity since August 8, 2016
               (20 C.F.R. 416.971 et seq.).
 5
               Step two: Plaintiff has the following severe impairments: degenerative joint disease of the
 6             bilateral knees, right shoulder impingement, depression, post-traumatic stress disorder
               (PTSD), and substance abuse (20 C.F.R. § 416.920(c)).
 7
               Step three: These impairments do not meet or equal the requirements of a listed
 8             impairment. 2

 9             Residual Functional Capacity (“RFC”): Plaintiff can perform light work as defined in 20
               C.F.R. 416.967(b) except he can frequently crawl. He has no limitations in his ability to
10             balance and stoop. He can occasionally climb ramps, stairs, ladders, ropes, and scaffolds.
               He can occasional kneel and crouch. He should avoid concentrated exposures to extremes
11             of cold and wetness. He should avoid concentrated exposure to hazards. He can
               occasionally reach overhead with his right, upper extremity. He can frequently reach in
12             all other directions. He is limited to simple, routine, repetitive tasks. He can have only
               moderate noise level. He can have occasional interaction with the general public but not
13             as part of the job tasks. He may be off task 5 to 10 percent of the workday.

14             Step four: Plaintiff does not have past relevant work history.

15             Step five: As there are jobs that exist in significant numbers in the national economy that
               Plaintiff can perform, Plaintiff is not disabled.
16

17   AR at 15-22.

18             As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the

19   Commissioner’s final decision. AR at 1-3. Plaintiff appealed the final decision of the

20   Commissioner to this Court. (Dkt. # 4.)

21

22

23
     1
         20 C.F.R. §§ 404.1520, 416.920.
     2
         20 C.F.R. Part 404, Subpart P. Appendix 1.


     ORDER - 2
              Case 2:19-cv-01662-MLP Document 12 Filed 08/12/20 Page 3 of 14



 1                                    III.     LEGAL STANDARDS

 2          Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

 3   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 4   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

 5   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

 6   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

 7   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

 8   alters the outcome of the case.” Id.

 9          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

10   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

11   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

12   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

13   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

14   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

15   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

16   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

17   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

18                                           IV.   DISCUSSION

19          A.      The ALJ Did Not Err in Evaluating the Medical Opinion Evidence

20          As a matter of law, more weight is given to a treating physician’s opinion than to that of a

21   non-treating physician because a treating physician “is employed to cure and has a greater

22   opportunity to know and observe the patient as an individual.” Magallanes, 881 F.2d at 751; see

23   also Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). A treating physician’s opinion, however,




     ORDER - 3
              Case 2:19-cv-01662-MLP Document 12 Filed 08/12/20 Page 4 of 14



 1   is not necessarily conclusive as to either a physical condition or the ultimate issue of disability,

 2   and can be rejected, whether or not that opinion is contradicted. Magallanes, 881 F.2d at 751. If

 3   an ALJ rejects the opinion of a treating or examining physician, the ALJ must give clear and

 4   convincing reasons for doing so if the opinion is not contradicted by other evidence, and specific

 5   and legitimate reasons if it is. Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1988). “This can be

 6   done by setting out a detailed and thorough summary of the facts and conflicting clinical

 7   evidence, stating his interpretation thereof, and making findings.” Id. (citing Magallanes, 881

 8   F.2d at 751). The ALJ must do more than merely state his/her conclusions. “He must set forth his

 9   own interpretations and explain why they, rather than the doctors’, are correct.” Id. (citing

10   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)). Such conclusions must at all times be

11   supported by substantial evidence. Reddick, 157 F.3d at 725.

12          The opinions of examining physicians are to be given more weight than non-examining

13   physicians. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Like treating physicians, the

14   uncontradicted opinions of examining physicians may not be rejected without clear and

15   convincing evidence. Id. An ALJ may reject the controverted opinions of an examining

16   physician only by providing specific and legitimate reasons that are supported by the record.

17   Bayliss, 427 F.3d at 1216.

18               1.     Rebecca Speckman, M.D.

19          Plaintiff first argues the ALJ failed to properly evaluate the opinion of Dr. Rebecca

20   Speckman (“Dr. Speckman”), the State’s consultative physical examiner, by failing to provide

21   specific and legitimate explanation for limiting the weight assigned to her opinion and by not

22   including in Plaintiff’s RFC all of Dr. Speckman’s limitations. (Dkt. # 10 at 4-8.) Plaintiff further

23




     ORDER - 4
              Case 2:19-cv-01662-MLP Document 12 Filed 08/12/20 Page 5 of 14



 1   argues the hypothetical question posed to the vocational expert was erroneous because it did not

 2   reflect all of Plaintiff’s limitations opined by Dr. Speckman. (Id. at 6-8.)

 3           Dr. Speckman performed Plaintiff’s State consultative physical exam in November 2016.

 4   AR at 20, 642-46. Dr. Speckman’s physical evaluation noted that Plaintiff had normal range of

 5   motion, strength, and motor function in all his extremities, except for his right shoulder. Id. at

 6   644. Dr. Speckman observed that Plaintiff’s right shoulder abduction and forward flexion were

 7   abnormal and that his right shoulder range of motion was limited. Id. In assessing Plaintiff’s

 8   manipulative ability, Dr. Speckman’s evaluation noted that Plaintiff sat comfortably during the

 9   exam, Plaintiff was able to rise from the chair and get off the exam table without difficulty,

10   Plaintiff tied his shoes without assistance, Plaintiff could make a full fist with each hand,

11   Plaintiff could touch his thumb to the tip of each finger, and Plaintiff was able to pick up a coin,

12   manipulate his clothing, and turn a doorknob all without difficulty. Id. Dr. Speckman’s

13   evaluation additionally found Plaintiff had no difficulties with his grip. Id. Based on her physical

14   evaluation, Dr. Speckman concluded: (1) Plaintiff could stand and walk for less than four hours a

15   day; (2) Plaintiff could sit for “at least” four hours, but would “do best if he could alternate

16   sitting and standing” on an every 30-35 minute basis; and (3) Plaintiff could only occasionally

17   reach, handle, finger, and feel with his right upper extremity. Id. at 20, 645-46. Dr. Speckman

18   additionally recommended an x-ray examination of Plaintiff’s right shoulder “for further

19   evaluation of possible [degenerative joint disease.]” 3 Id. at 645.

20
     3
       In arguing that that the ALJ erred in assessing Dr. Speckman’s opinion, Plaintiff briefly raises that Dr.
21   Speckman’s statement concerning further x-ray evaluation calls for further development of the record. (Dkt.
     # 10 at 5.) An ALJ has an independent “duty to fully and fairly develop the record and to assure that the
22   claimant’s interests are considered.” Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996) (quoting Brown
     v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983)); see also 20 C.F.R. § 404.1512(b). The ALJ’s duty to develop
23   the record “is triggered only when there is ambiguous evidence or when the record is inadequate to allow
     for proper evaluation of the evidence.” Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001). Here,




     ORDER - 5
              Case 2:19-cv-01662-MLP Document 12 Filed 08/12/20 Page 6 of 14



 1           In his decision, the ALJ noted that he gave little weight to Dr. Speckman’s conclusions

 2   because the standing and walking limitations opined were inconsistent with Plaintiff’s

 3   performance on his physical exam. AR at 21. The ALJ noted Plaintiff’s physical exam indicated

 4   an antalgic gait and pain with squatting, but also that Plaintiff had normal range of motion and

 5   strength in his lower extremities. Id. The ALJ further noted he discounted Dr. Speckman’s

 6   conclusions because the manipulative limitations opined were inconsistent with Plaintiff’s ability

 7   to perform manipulative tasks during her exam without difficulty. Id. In determining Plaintiff’s

 8   RFC, the ALJ concluded Plaintiff could perform work at the light exertional level. Id. at 17.

 9           Dr. Speckman’s opinion conflicted with the opinion of Dr. Howard Platter. AR at 20,

10   124-26. Dr. Platter opined Plaintiff could sit for six hours, stand and walk for six hours, and

11   could reach overhead with his right arm occasionally. Id. at 124-26. Dr. Platter did not assess any

12   manipulative limitations. Id. at 125. Because there are conflicting opinions concerning Plaintiff’s

13   physical limitations, the ALJ could only discount Dr. Speckman’s opinion for specific and

14   legitimate reasons. See Bayliss, 427 F.3d at 1216.

15           Here, the ALJ reasonably rejected Dr. Speckman’s opinion because of the internal

16   inconsistencies between her opinion and the physical exam findings. Although Plaintiff disputes

17   whether the physical examination findings relied upon by the ALJ contradicted Dr. Speckman’s

18   opinion, it is clear the findings are reasonably inconsistent with the limitations opined by Dr.

19   Speckman. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (not improper to

20   reject an opinion presenting inconsistencies between the opinion and the medical record). While

21   Dr. Speckman opined Plaintiff could only stand and walk for less than four hours a day, sit for

22

23   the ALJ’s duty to develop the record was not triggered because the record before the ALJ was neither
     ambiguous nor inadequate to allow for proper evaluation of Plaintiff’s right shoulder ailment to determine
     Plaintiff’s disability status. See Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001).


     ORDER - 6
              Case 2:19-cv-01662-MLP Document 12 Filed 08/12/20 Page 7 of 14



 1   “at least” four hours, and could only occasionally reach, handle, finger, and feel with his right

 2   upper extremity, her physical findings demonstrated Plaintiff had normal range of motion and

 3   strength in his lower extremities and no difficulty performing manipulative tasks on exam

 4   without difficulty. AR at 644. Therefore, the ALJ did not err in discounting Dr. Speckman’s

 5   opinion because he provided specific and legitimate reasons for discounting her opinion. See

 6   Morgan v. Comm’r of Social Sec. Admin., 169 F.3d 595, 603 (9th Cir. 1999) (ALJ appropriately

 7   considers internal inconsistencies within and between physicians’ reports); Bayliss, 427 F.3d at

 8   1216 (rejecting physician’s opinion due to discrepancy or contradiction between opinion and the

 9   physician’s own notes or observations is “a permissible determination within the ALJ’s

10   province”).

11          An ALJ does not err by excluding limitations from properly discounted medical evidence

12   or subjective complaints that were properly found unreliable. Bayliss, 427 F.3d at 1217; Batson

13   v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004). Because substantial

14   evidence supports the ALJ’s assessment of Dr. Speckman’s opinion, the Court finds no error in

15   the assessed RFC or the corresponding hypothetical to the vocational expert. Accordingly,

16   because the ALJ provided specific and legitimate reasons supported by the record to discount Dr.

17   Speckman’s opinion, the Court affirms the ALJ’s assessment of Dr. Speckman’s opinion.

18                  2.      Geordie Knapp, Ph.D.

19          Next, Plaintiff argues the ALJ failed to properly evaluate the opinion of Dr. Geordie

20   Knapp (“Dr. Knapp”), the State’s clinical psychologist, by failing to provide specific and

21   legitimate reasons for limiting the weight assigned to his opinion. (Dkt. # 10 at 8-13.) Plaintiff

22   argues more weight should have been assessed because Dr. Knapp’s level of explanation

23   exceeded that of Dr. Matthew Comrie (“Dr. Comrie”) and Dr. Jan Lewis (“Dr. Lewis”), who the




     ORDER - 7
              Case 2:19-cv-01662-MLP Document 12 Filed 08/12/20 Page 8 of 14



 1   ALJ credited, and that the ALJ omitted various aspects of Dr. Knapp’s record in evaluating his

 2   opinion. (Id. at 10-11.) Because Dr. Knapp’s conclusions conflicted with the opinions of Dr.

 3   Comrie and Dr. Lewis, who both found Plaintiff could complete a normal workday and work

 4   week when performing routine work (AR at 20, 109-11, 126-28), the ALJ could only discount

 5   Dr. Knapp’s opinion for specific and legitimate reasons. See Bayliss, 427 F.3d at 1216.

 6           Dr. Knapp performed a State psychological evaluation of Plaintiff on November 1, 2016.

 7   AR at 636-41. In his evaluation, Dr. Knapp concluded Plaintiff met the diagnostic criteria for

 8   major depressive disorder (severe), posttraumatic stress disorder, and unspecified neurocognitive

 9   disorder. Id. at 637. Dr. Knapp opined Plaintiff had severe limitation in his ability to perform

10   activities within a schedule, maintain regular attendance, be punctual within customary

11   tolerances without special supervision, and complete a normal workday and work week without

12   interruptions from psychologically based symptoms. Id. at 638. Dr. Knapp opined Plaintiff

13   would have marked limitations in his ability to ask simple questions or request assistance and

14   communicate and perform effectively in a work setting. Id. In his mental status examination, Dr.

15   Knapp noted Plaintiff’s mood was anxious and depressed, his affect flat, and his memory, fund

16   of knowledge, concentration, abstract thought, and insight and judgment were not within normal

17   limits. Id. at 639.

18           The ALJ gave little weight to Dr. Knapp’s opinion because the ALJ determined his

19   opinion failed to provide significant explanation for the limitations opined. AR at 21. The ALJ

20   stated that Dr. Knapp’s evaluation that Plaintiff was unable to care for himself was undermined

21   by Plaintiff’s ability to navigate the difficulties of being homeless. Id. The ALJ specifically noted

22   Plaintiff’s ability to function while remaining homeless demonstrated a high level of resilience

23




     ORDER - 8
              Case 2:19-cv-01662-MLP Document 12 Filed 08/12/20 Page 9 of 14



 1   and skill for caring for himself and that Plaintiff’s ability to care for his two young children,

 2   despite his impairments, further undermined the limitations opined by Dr. Knapp. Id.

 3          Here, the ALJ could reasonably discount Dr. Knapp’s opinion due to a lack of objective

 4   findings showing the severity of his opined limitations. Bayliss, 427 F.3d at 1216. An ALJ is not

 5   required to take medical opinions at face value and may consider the quality of the explanation

 6   when determining how much weight to give the opinion. 20 C.F.R. § 404.1527(c)(3); Orn, 495

 7   F.3d at 631. Despite Plaintiff’s argument that Dr. Knapp’s opinion was supported by various

 8   aspects of his interview and exam, Dr. Knapp failed to specifically elaborate on the bases for

 9   why Plaintiff would have the marked and severe limitations opined. AR at 638. Dr. Knapp noted

10   plaintiff’s limitations in checkbox form without further explanation. Id. at 21, 638. It is difficult

11   to discern Dr. Knapp’s rationale for assessing the marked limitations opined given his

12   description that Plaintiff “[was] pleasant and cooperative, took the evaluation seriously, gave

13   considered answers and did his best on tasks presented.” Id. at 639. Therefore, the ALJ did not

14   err in discounting his opinion. See Molina, 674 F.3d at 1111 (quoting Crane v. Shalala, 76 F.3d

15   251, 253 (9th Cir. 1996)) (“The ALJ may permissibly reject check-off reports that do not contain

16   any explanation of the bases of their conclusions.”).

17          The ALJ reasonably discounted Dr. Knapp’s opinion because his evaluation conflicted

18   with Plaintiff’s reported activities. AR at 21. A conflict with other evidence in the record is a

19   valid basis to discount an opinion. 20 C.F.R. § 416.927(c)(4); see Morgan, 169 F.3d at 601-02

20   (affirming conflicts between a psychologist’s opinion and the claimant’s activities). Dr. Knapp

21   opined Plaintiff would have marked problems requesting assistance, communicating, and would

22   have severe problems being punctual and completing a normal workday. AR at 638. However,

23   Plaintiff self-reported that he spent his time getting “gas money, attending appointments, going




     ORDER - 9
             Case 2:19-cv-01662-MLP Document 12 Filed 08/12/20 Page 10 of 14



 1   to food banks and helping his mother with her errands.” Id. at 21, 636. Though Plaintiff argues

 2   the ALJ omitted that Plaintiff also indicated he spent most of his day in the car trying to sleep,

 3   the ALJ was free to disregard this statement because it conflicted with his reported activities. See

 4   Anderson v. Sullivan, 914 F.2d 1121, 1124 (9th Cir. 1990) (“ALJ must be free to disregard

 5   self-serving statements that cannot be verified, and the ALJ’s assessment of credibility must be

 6   given great weight.”).

 7          Finally, the ALJ is entitled to draw reasonable inferences logically flowing from the

 8   record. Tommasetti, 533 F.3d at 1040 (citing Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir.

 9   1982)). The ALJ reasonably concluded Plaintiff was capable of a much higher degree of

10   functioning than opined because of his ability to navigate the difficulties of homelessness and his

11   childcare issues given his impairments. See Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir.

12   2001) (affirming an ALJ’s rejection of a treating physician’s opinion that was inconsistent with

13   the claimant’s level of activity). Plaintiff’s challenges to the ALJ’s assessment of his activities

14   merely seeks an alternative interpretation of the record, and therefore, the ALJ’s interpretation is

15   entitled deference. Molina, 674 F.3d at 1111.

16          Because the ALJ provided specific and legitimate reasons supported by the record to

17   discount Dr. Knapp’s opinion, the Court affirms the ALJ’s assessment of his opinion.

18                  3.        David Widlan, Ph.D.

19          Plaintiff argues the ALJ failed to properly evaluate the opinion of Dr. David Widlan (“Dr.

20   Widlan”), the State’s clinical psychologist, by failing to provide specific and legitimate reasons

21   for limiting the weight assigned to his opinion. (Dkt. # 10 at 13-17.) Plaintiff argues more weight

22   should have been assessed due to its consistency with Dr. Knapp’s opinion. (Id. at 13, 17.)

23   Because Dr. Widlan’s conclusions conflicted with the opinions of Dr. Comrie and Dr. Lewis




     ORDER - 10
             Case 2:19-cv-01662-MLP Document 12 Filed 08/12/20 Page 11 of 14



 1   (AR at 20, 109-11, 126-28), the ALJ could only discount Dr. Widlan’s opinion for specific and

 2   legitimate reasons. See Bayliss, 427 F.3d at 1216.

 3           Dr. Widlan conducted a psychological/psychiatric evaluation of Plaintiff in August 2017.

 4   AR at 686-94. Dr. Widlan ultimately concluded Plaintiff had several marked and severe

 5   limitations, including diagnostic criteria for major depressive disorder (severe) with psychotic

 6   features, posttraumatic stress disorder, and a cognitive disorder. Id. at 687-88. Dr. Widlan opined

 7   in his evaluation that Plaintiff: (1) was limited in his ability to understand, remember, and persist

 8   in tasks by following short and simple instructions; (2) had difficulty learning new tasks; (3) was

 9   limited in his ability to make simple work-related decisions, be aware of normal hazards, and

10   take appropriate precautions; and (4) had difficulty asking simple questions or requesting

11   assistance. Id. at 688.

12           In Plaintiff’s mental status examination, Dr. Widlan noted Plaintiff presented with

13   blunted affect, marked psychomotor retardation, depressed mood and placed in the

14   non-malingering range. AR at 689. Dr. Widlan observed Plaintiff’s perception, memory,

15   knowledge, concentration, abstract thought, insight, and judgment were not within normal limits.

16   Id. at 690. In enumerating the mental health symptoms affecting Plaintiff’s ability to work, Dr.

17   Widlan listed Plaintiff’s lack of energy, motivation, anhedonia, hopelessness, poor memory and

18   concentration, deficits in social relatedness, and nightmares/flashbacks as severe. Id. at 687.

19           The ALJ afforded little weight to Dr. Widlan’s opinion because Dr. Widlan did not

20   review any records prior to rendering his opinion. AR at 21. The ALJ also noted Plaintiff’s

21   counseling notes demonstrated Plaintiff had significant improvement with his mental health with

22   medication and that he primarily complained of situational stressors related to his homelessness

23   and stress over caring for his two children. Id. The ALJ concluded Plaintiff’s mental status




     ORDER - 11
             Case 2:19-cv-01662-MLP Document 12 Filed 08/12/20 Page 12 of 14



 1   evaluations in the record only demonstrated slight mental impairment and did not support the

 2   limitations noted by Dr. Widlan. Id.

 3          Here, the ALJ provided multiple specific and legitimate reasons in the record for

 4   discounting Dr. Widlan’s opinion. First, the ALJ reasonably discounted Dr. Widlan’s opinion

 5   because he did not review any records prior to reaching his opinion. Lack of familiarity with the

 6   record is a valid consideration for discounting a medical opinion. See 20 C.F.R.

 7   §§ 404.1527(c)(6), 416.927(c)(6) (explaining that “the extent to which a medical source is

 8   familiar with the other information in your case record” is a relevant factor that will be

 9   considered in weighing a medical opinion). Furthermore, as noted by the ALJ, Plaintiff’s

10   counseling records demonstrate Plaintiff reported improvement of his mental health with

11   medication and treatment. AR at 19, 668, 690, 710, 721-25. In December 2016, Plaintiff reported

12   to his treatment providers that he was sleeping better, which had reduced his anxiety and

13   depression symptoms. Id. at 19, 668. In March 2017, Plaintiff reported he was still sleeping

14   better and that his mood was more stable over the past few months than it had been in years. Id.

15   at 19, 724. At that appointment, treatment provider Dr. Timothy Forslund concluded Plaintiff’s

16   mental health presented as stable. Id. at 19, 725. In May 2017, Plaintiff was again reported as

17   stable by his treatment providers. Id. at 19, 723. In July 2017, Plaintiff voiced continued

18   improvement with his mental health and that he didn’t “get as agitated as I used to.” Id. at 19,

19   721. In March 2018, Plaintiff continued to report improvement in his mood, anxiety, and sleep

20   and that he was satisfied with his medication. Id. at 19, 710. Consequently, Plaintiff has not

21   demonstrated the ALJ erred in finding Plaintiff’s symptoms improved with treatment and

22   discounting his allegation of disability on that basis. See Wellington v. Berryhill, 878 F.3d 867,

23




     ORDER - 12
             Case 2:19-cv-01662-MLP Document 12 Filed 08/12/20 Page 13 of 14



 1   876 (9th Cir. 2017) (“[E]vidence of medical treatment successfully relieving symptoms can

 2   undermine a claim of disability.”).

 3          Next, the ALJ reasonably discounted Dr. Widlan’s opinion regarding Plaintiff’s mental

 4   limitations because there was substantial evidence in the record that Plaintiff primarily

 5   complained of situational stressors. Plaintiff’s counseling records indicate that Plaintiff was: (1)

 6   dealing with panic attacks following the stress of having a new baby in addition to a toddler; (2)

 7   dealing with lack of sleep; and (3) suffered increased anxiety from single parenting, seeking

 8   housing assistance, and falling off a friend’s roof, which limited his activity and allegedly caused

 9   more depression. AR at 18-19, 599, 605, 711, 725. However, Social Security disability

10   determinations are based on medically determinable impairments, not situational stressors. See

11   20 C.F.R. § 404.1505 (disability is inability to work “by reason of any medically determinable

12   physical or mental impairment”); see also Chesler v. Colvin, 649 F.App’x 631, 632 (9th Cir.

13   2016) (symptom testimony properly rejected where claimant’s mental health symptoms were

14   situational). Accordingly, there was substantial evidence in the record for the ALJ to discount

15   Dr. Widlan’s opined limitations on this basis.

16          Finally, the ALJ reasonably discounted Dr. Widlan’s opinion regarding Plaintiff’s mental

17   health in light of the contrary opinions of the other medical providers that were submitted in the

18   record. An ALJ may discredit the opinions of a physician that are unsupported by objective

19   medical findings. Batson, 359 F.3d at 1195 (that opinions were “contradicted by other statements

20   and assessments of [claimant’s] medical conditions” and “conflict[ed] with the results of a

21   consultative medical evaluation” were specific and legitimate reasons to discount the opinions).

22   Despite Dr. Widlan’s observations to the contrary, Plaintiff’s memory was consistently found

23   normal at other mental status exams and Plaintiff’s other mental status exams routinely




     ORDER - 13
             Case 2:19-cv-01662-MLP Document 12 Filed 08/12/20 Page 14 of 14



 1   documented fair judgment and insight, normal concentration and attention, and intact fund of

 2   knowledge. AR at 19, 599, 710, 721; see also id. at 601, 603, 605, 607, 609, 617, 696, 713, 716,

 3   719, 724, 726. Furthermore, the ALJ correctly noted Dr. Widlan’s opinion conflicted with

 4   Plaintiff’s mental health evidence both before and after Dr. Widlan’s opinion was rendered in

 5   August 2017. Id. at 19, 21. In July 2017, Plaintiff displayed normal thought process, thought

 6   content, perception, memory, attention, fund of knowledge, and his judgment and insight were

 7   assessed as fair. Id. at 719, 721. All the same findings were observed in October 2017. Id. at 716.

 8   It is the ALJ’s responsibility to resolve conflicts in medical evidence, and therefore, the Court

 9   declines to overturn the ALJ’s findings based on Plaintiff’s alternative interpretation of the

10   evidence. Andrews, 53 F.3d at 1039.

11          The ALJ provided specific and legitimate reasons, supported by substantial evidence, for

12   discounting Dr. Widlan’s opinion. To the extent the ALJ erred in discounting Dr. Widlan’s

13   opinion because he found Plaintiff’s mental impairments focused on his situational stressors, any

14   error is harmless because of the additional specific and legitimate reasons, supported by

15   substantial evidence, the ALJ provided. Carmickle v. Comm’r of Social Sec. Admin., 533 F.3d

16   1155, 1162-63 (9th Cir. 2008).

17                                         V.     CONCLUSION

18          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED, and this

19   case is DISMISSED with prejudice.

20

21          Dated this 12th day of August, 2020.


                                                           A
22

23                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge



     ORDER - 14
